DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“raising and lowering mechanism that raises and lowers the upper mold” in claim 1
“pull-up devices that pull up the die plate” in claim 3
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamura et al (US 2007/0199675, cited in IDS filed 4/29/20).
Regarding claim 1, Tamura et al teaches a mold casting device (figs 4-6) that obtains a casting product by pouring a melt into a cavity (paragraph [0033], cavity) formed between an upper mold (8) and a lower mold (10), comprising:
a raising and lowering mechanism that raises and lowers the upper mold (112(f) interpretation, see applicant’s specification paragraph [0021], raising and lowering mechanism 3, formed of electric motors, thread members, frames sliding guides, and guide support poles, see Tamura et al who teaches in paragraph [0032] supports 20, actuators 23 (note actuators may be electric servo-driven cylinder, paragraph [0020]), slidingly mounted through holders 24 and upright guide rods 27, which is construed as an equivalent structure for performing the claimed function);
a die plate (fig 4, lateral member 13) that is fixed to the upper mold (fig 4, fixed to upper mold 8 via rod 12 and plate 9);
a base member (horizontal frame 25) that is provided on upper end portions of the raising and lowering mechanism (fig 4, on upper end portions of guide rods 27 of raising mechanism) and supports the die plate from below (fig 4, paragraph [0033], see actuator 14 mounted on horizontal frame 25 secured to bottom of lateral member 13 for vertically carrying the upper die plate 9), wherein
the die plate is supported by the base member relatively movably with respect to the base member (paragraph [0033],[0035], actuator 14, see figs 5a-5c).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (GB 1338744 A) in view of Tamura et al.
Regarding claim 1, Schmidt teaches a mold casting device that obtains a casting product by pouring a melt into a cavity formed between an upper mold (core 5) and a lower mold (mould parts 2 and bottom core 9), comprising:
a die plate that is fixed to the upper mold (fig 1-4, see plate between holder 6 and core 5 that is fixed to core 5);
a base member that is provided on upper end portions of columns and supports the die plate form below (fig 1-3, note that the assembly of head plate 3 and cover plate 10 is construed as the claimed base member, such that plate 3 is at the upper end of column 15 and that cover plate 10 supports the plate in figs 1-2), wherein
the die plate is supported by the base member relatively movably with respect to the base member (figs 1-4 show the plate and core can be moved relative to head plate 3 and cover plate 10).

Tamura et al teaches a mold casting device including a device for moving the metal cope relative to the metal drag (abstract).  Tamura et al recognizes that in prior art devices, the upper die plate vertically travels a long distance, and the four supports are also long, and thus the height of the casting device is great (paragraph [0002]).  The guide supports tend to deflect when subjected to a great load, and large capacity hydraulic cylinders which are large and expensive would be required (paragraph [0003]).  Tamura et al teaches the cope can be moved away from the drag in two stages, i.e., a small movement and a large movement (paragraph [0010]).  An actuator for moving the frame a large amount relative to the drag may be an electric cylinder (paragraph [0020]).  Tamura et al discloses in figure 4 (paragraph [0032]) supports 20, actuators 23, slidingly mounted through holders 24 and upright guide rods 27 (construed as equivalent structure for performing the claimed function).  
It would have been obvious to one of ordinary skill in the art to substitute the columns of Schmidt for the raising and lowering mechanism of Tamura et al (paragraph [0032], supports 20, electric actuators 23, slidingly mounted through holders 24 and upright guide rods 27), such that the combination has both a large movement (raising and lowering mechanism of Tamura et al) and a small movement (movement of core by cylinder 4 of Schmidt), as Tamura et al teaches of providing mechanisms for both large and small movements of the cope would reduce the height of the casting device while still providing a sufficient working space (low profile, paragraph [0008]).

Regarding claim 4, the combination teaches the base member includes a support portion that supports the die plate (figs 1-2, note interior portion of cover plate 10 in contact with the plate held by 

Regarding claim 5, the combination teaches on an upper side inner edge of the insertion portion, a step portion that supports the die plate movably by a predetermined range in a horizontal direction is formed (fig 1-4, note the horizontal space and step on the interior surface of the cover plate 10 adjacent to the portion contacting the plate held by holder 6).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al (alternatively, Schmidt as modified by Tamura et al) as applied to claim 1 above, and further in view of Sato et al (US 2019/0155247).
Regarding claim 2, Tamura et al (alternatively, Schmidt as modified by Tamura et al) fails to teach a gauge head that gauges a displacement of the die plate due to a thermal expansion of the upper mold.
	Sato et al teaches a positioning control device and a mold clamping device (paragraph [0002]) including a linear sensor (fig 1, linear sensor 25) that measures the position of the movable mold when the movable mold comes closer to the fixed mold (paragraph [0044]).  The feedback control is capable of position control even when thermal expansion or slip of the driver or mold occurs (paragraph [0053]).
	It would have been obvious to one of ordinary skill in the art to include a linear position sensor, as taught in Sato et al, so as to position the movable mold (upper mold of Tamura et al, core of Schmidt) at the target position at low cost and with high accuracy (Kubota, paragraph [0005]).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al (alternatively, Schmidt as modified by Tamura et al) as applied to claim 1 above, and further in view of Wang (CN 205763681 U, cited in IDS filed 4/23/21).
Regarding claim 3, Tamura et al (alternatively, Schmidt as modified by Tamura et al) fails to teach the die plate includes a plurality of hanging portions to be coupled with pull-up devices that pull up the die plate (note that pull-up devices is interpreted under 112(f), applicant’s specification paragraph [0033], any device, such as a crane).
	Wang teaches a casting device (fig 1) where an upper plate (1) is provided a plurality of hooks (paragraph [0007-0008], hooks 3).
	It would have been obvious to one of ordinary skill in the art to include hooks to the die plate, so as to facilitate removal and replacing the dies by cranes.  Note that Tamura et al discusses the use of cranes for hoisting both the cope and drag, thereby making it easy to change the cope and drag and shortening the time required for changing (paragraph [0011]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shiose et al (US 2002/0195224) teaches a casting machine including electric cylinders 6 (paragraph [0054]), base (2), upper mold (1a), die plate (fig 1, note plate above 1a and below base 2), the die plate supported from below by brackets of the base (fig 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKY YUEN whose telephone number is (571)270-5749.  The examiner can normally be reached on 9:30 - 6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACKY YUEN/
Examiner
Art Unit 1735



/KEVIN E YOON/Primary Examiner, Art Unit 1735